Title: From George Washington to David Forman, 27 October 1781
From: Washington, George
To: Forman, David


                  Dear Sir
                     
                     Head Quarters near York. 27th Octr 1781
                  
                  I have received your two favors of the 17th & 18th instant—and thank you most sincerely for the Intelligence they contain—which has been immediately communicated to The Count de Grasse—Whatever may be the Designs of Admiral Digby, I fancy the french Admiral will be ready to meet him.  Nothing is yet heard of the English Fleet near these Coasts.
                  E’er this you will doubtless have received my several Letters to you of later Date than the 24th of Septemr which you mention to be the last you had received from me.
                  I omit giving you by this Opportunity the particulars of our Success against Earl Cornwallis—as you will undoubtedly see published under Authority of Congress, a Detail of the whole, before this can reach you. With sincere Regard & Esteem I am Dear Sir
                  
                     G.W.
                  
               